Citation Nr: 0911939	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  03-15 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee contusion manifested by lateral instability or 
recurrent subluxation, currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently rated 10 percent 
disabling.  

3.  Entitlement to an increased rating for degenerative joint 
disease of the right hip, currently rated 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  

The case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the RO 
in Hartford, Connecticut that granted a 10 percent rating for 
the service-connected residuals of a right knee contusion.  

In a June 2006 rating decision, the RO in Winston-Salem, 
North Carolina denied the Veteran's claims for increased 
ratings for the service-connected degenerative joint disease 
of the left knee and right hip.  

In an October 2006 decision, the Board denied a rating in 
excess of 10 percent for the service-connected residuals of a 
right knee contusion manifested by lateral instability or 
recurrent subluxation, but assigned a separate 10 percent 
rating for degenerative changes of the right knee manifested 
by limitation of motion.  

The Board also remanded the issues of increased ratings for 
degenerative joint disease of the left knee and right hip for 
the issuance of a Statement of the Case.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 2007 Order, the Court granted the parties' Joint 
Motion for Remand, vacating only that portion of the October 
2006 decision that denied a rating in excess of 10 percent 
for residuals of a right knee contusion manifested by lateral 
instability or recurrent subluxation and remanded the matter 
to the Board for further development.  This action was based 
on assertions by the Veteran that he had been granted Social 
Security disability benefit, in part, as the result of his 
service-connected right knee disability.  

In June 2008, the Board remanded the matter in order to 
obtain the veteran's Social Security disability records as 
required by the parties Joint Motion.  

In August 2008, the Veteran was provided a Statement of the 
Case on the issues of increased ratings for the service-
connected degenerative joint disease of the left knee and 
right hip; he perfected an appeal in September 2008.  

On November 18, 2008, the Veteran was provided with a 
Supplemental Statement of the Case on the issues of increased 
ratings for the service-connected degenerative joint disease 
of the left knee and right hip.  The Veteran and his attorney 
responded in December 2008 that he had no additional evidence 
to submit and to return his case to the Board as soon as 
possible for adjudication.  

Subsequently, on March 13, 2009, the attorney wrote to notify 
the Board that additional evidence was being sent.  On 
March 17, 2009, a packet of additional evidence was received 
at the Board with a waiver of RO review of the evidence in 
accordance with 38 C.F.R. § 20.1304 (2008).  



FINDINGS OF FACT

1.  The service-connected residuals of a right knee contusion 
are not shown to be manifested by no more than slight lateral 
instability or recurrent subluxation.  

2.  The veteran has not demonstrated good cause for failing 
to report to a May 2006 VA examination scheduled for the 
purpose of evaluating the severity of the service-connected 
left knee and right hip disabilities in connection with his 
claim for increase.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for residuals of a right knee contusion 
based on lateral instability or recurrent subluxation have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (2008).

2.  The claim for an increased evaluation in excess of 10 
percent for the service-connected degenerative joint disease 
of the left knee must be denied by operation of law.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.655(b) (2008).  

3.  The claim for an increased evaluation in excess of 10 
percent for the service-connected degenerative joint disease 
of the right hip must be denied by operation of law.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.655(b) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in her 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In letters dated in April and September 2002, the RO informed 
the veteran that in order to establish entitlement to an 
increased rating for his right knee disability, the evidence 
must show that the disability had gotten worse.  In an April 
2006 letter, he was also informed that to establish 
entitlement to higher ratings for his left knee and right hip 
disabilities, the evidence must also show that these 
disabilities had gotten worse.  

The letters further advised him of what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further evidence that pertained to the 
claim.  

In a March 2006 letter, the Veteran was advised of how 
disability ratings and effective dates were assigned as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In July 2008 and October 2008 letters, the Veteran 
was advised of the specific criteria for rating his knee and 
hip disabilities, the evidence considered in assigning a 
disability rating, and examples of the types of evidence 
required to support his claims.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service private and 
VA treatment records and examination reports, the Veteran's 
Social Security disability records, and the appellant's own 
statements and personal hearing testimony.  

Additionally, as noted in the Introduction, the Veteran's 
attorney submitted additional VA treatment records dated from 
March 2007 to February 2009 in March 2009 with a waiver of RO 
review in accordance with 38 C.F.R. § 20.1304.  

The Veteran was afforded orthopedic examinations in April 
2002 and September 2008 to ascertain the severity of his 
right knee disability.  In April 2006, he was notified of an 
examination that had been scheduled in conjunction with his 
claim for increased ratings for the left knee and right hip 
disabilities.  

However, the Veteran failed to report to the examination.  In 
the June 2006 rating decision and the August 2008 Statement 
of the Case, it was noted that he had failed to report for 
the examination and he was advised that he would be scheduled 
for an additional examination if he demonstrated good cause 
for missing the April 2006 examination as well as a 
willingness to report for another examination so those 
disabilities could be evaluated.  He never responded.  

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(a) (2008).  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2008).  

The veteran was fully informed of the consequences of failing 
to report for the examination in the August 2008 Statement of 
the Case.  The duty to assist is not a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the 
Board finds no reason to remand for further examination 
lacking further imput from the Veteran.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process and was fully informed of 
the status of his claim.  

Thus, the record demonstrates that the Veteran had actual 
knowledge of what was needed to substantiate the claim, which 
cured any defect in the notice provided.  See Sanders, supra.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Id.  

As such, there is no indication that there is any prejudice 
to the veteran in considering this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
evaluation is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating is assigned for severe recurrent subluxation 
or lateral instability.  

VA General Counsel has held that knee arthritis and 
instability may be rated separately under Diagnostic Codes 
5003 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-
98, 63 Fed. Reg. 56,704 (1998).  Further, VA General Counsel 
has held that separate ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg), 
may be assigned for disability of the same joint.  VAOGCPREC 
9-2004; 69 Fed. Reg. 59990 (2004).  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).  

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.  

The Board notes that since Diagnostic Code 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca, supra do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  


Right Knee

Initially, the Board observes that, in the October 2006 
decision, the Veteran was awarded a separate 10 percent 
rating for the service-connected right knee disability that 
was manifested by degenerative changes and limitation of 
motion.  That aspect of the Board's decision was not 
addressed by the Joint Motion and Court Order.  

Hence, the only matter to be addressed in relation to the 
right knee disability in this decision is the residuals of a 
right knee contusion manifested by lateral instability or 
recurrent subluxation, which is currently rated as 10 percent 
disabling under Diagnostic Code 5257.  

Based on the evidence of record, the Board finds that an 
increased rating for the service-connected residuals of a 
right knee contusion manifested by lateral instability or 
recurrent subluxation is not warranted.  

Upon VA examination in April 2002, there was no clinical 
evidence of instability of the right knee.  Collateral 
ligaments and cruciate ligaments were intact; anterior 
drawer's sign, McMurray's test, and Lachman's tests were 
negative.  

The Veteran was able to get on an off the examination table 
without difficulty and he was able to ambulate without 
difficulty.  Similar findings were made upon evaluation in 
September 2008 - even though the additional treatment records 
submitted by the Veteran's attorney in March 2009 indicate 
that the Veteran was provided with a right knee brace.  

There was tenderness around the lateral collateral ligaments 
of the knee joint but no sign of collateral or cruciate 
ligament instability.  Drawer test and McMurray's test were 
within normal limits.  

There was marked crepitus on extension of the right knee as 
well as pain on motion.  He was noted to walk with an 
antalgic gait favoring the right knee, but his feet did not 
reveal any signs of abnormal weight-bearing and his posture 
was within normal limits.  

As required by the Joint Motion, the Board obtained the 
Veteran's Social Security disability records.  However, the 
veteran's July 2003 disability determination decision 
reflects that he was awarded benefits on the basis of his 
essential hypertension, diabetes mellitus, an organic mental 
disorder and alcohol abuse.  He was not awarded benefits due 
to disability associated with the right knee.  

At his examination which was conducted in January 2003, the 
assessment was that of right knee pain with slight 
hypermobility of the patella which was noted to lend credence 
to partial or intermittent subluxation of the patella with 
instability.  The joint was otherwise found to be stable.  

As such, the Board finds no basis for assigning a higher 
rating under Diagnostic Code 5257, even with consideration of 
the fact that the Veteran was given a knee brace.  

In this regard, the Board again observes that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 
supra, do not apply.  See Johnson, supra.  

Moreover, as discussed, those factors were appropriately 
considered and compensated through the award of a separate 10 
percent rating for the veteran's right knee disability 
manifested by degenerative changes and limitation of motion.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Left Knee and Right Hip

The veteran filed a claim for increased ratings for his left 
knee and right hip disabilities in February 2006 and was 
scheduled for a joints examination to ascertain the severity 
of these disabilities in May 2006.  However, he failed to 
report to the examination.  

Notice of the pending examination was sent to him at the 
appropriate address.  Moreover, in both the June 2006 rating 
decision and the August 2008 Statement of the Case, he was 
advised that if he showed good cause for missing the 
examination and expressed a willingness to appear for another 
examination, one would be scheduled for him.  

Significantly, the Veteran did not respond by either 
demonstrating good cause or requesting another examination.  
Moreover, the additional evidence submitted by the Veteran's 
attorney in March 2009 does not reflect treatment for the 
left knee and right hip other than a September 2007 notation 
that he reported having complaints of hip pain.  

Consequently, the Board finds that these claims must be 
denied in accordance with 38 C.F.R. § 3.655(b).  


ORDER

An increased rating for residuals of the service-connected 
right knee contusion manifested by lateral instability or 
recurrent subluxation is denied.  

The claim for an in increased rating for the service-
connected degenerative joint disease of the left knee must be 
denied under the law.  

The claim for an increased rating for the service-connected 
degenerative joint disease of the right hip must be denied 
under the law.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


